Mayes, J.,
delivered the opinion of the court.
The demurrer to the amended declaration filed in this case ought to have been overruled. The declaration contains much that is unnecessary for the purpose of stating a cause of action; but, taking into consideration the whole declaration, a case of negligence is sufficiently stated, making the railway company liable if the facts stated are sustained by the proof. Under the allegations the infant was more than a mere licensee, and the case of Railroad Company v. Arnola, 78 Miss. 788, 29 South. 768, 84 Am. St. Rep. 645, does not settle the law of this ease.

Reversed and remanded.